Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s attorney, Andrew Dorisio, on 16 March 2022.

The application has been amended as follows: 
Claims 15-19, 21-26, 29, 71-74, 77 and 78 are cancelled.

The text of claim 20 is replaced with the following text:
“An apparatus for controlling the environmental conditions in in a space that may be occupied by a person and associated with a partition, comprising:
a fan positioned in the space for causing air movement therein; 
a control for controlling the fan and adapted for being connected to the partition, said control including a first sensor for sensing a presence of the person in the space, a 
a light control device for being regulated by the control, wherein the light control device comprises a light connected to the fan, and the light comprises a light fixture.”

The text of claim 28 is replaced with the following text:
“An apparatus for controlling the environmental conditions in in a space that may be occupied by a person and associated with a partition, comprising:
a fan positioned in the space for causing air movement therein; and
a control for controlling the fan and adapted for being connected to the partition, said control including a first sensor for sensing a presence of the person in the space, a second sensor for sensing a temperature in the space, and a controller adapted for controlling the fan based on the sensed temperature, and
wherein the control is connected to a common power circuit with the fan, and adapted to transmit control signals for controlling the fan over the power circuit.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In a decision dated 22 December 2022, the Patent Trial and Appeal Board reversed the rejections of claims 1-4, 7-13, 20, 28, and 89-92 set forth in the Non-Final Rejection of 12 March 2020 and affirmed the rejection of claims 15-19, 21-26, 29, 71-74, 77, and 78.  Because the rejections of claims 20 and 28 were reversed,\ but these claims both depend upon rejected base claims, the limitations of claims 15, 18, and 19 
Claims 1-4, 7-13, 20, 28, and 89-92 have been allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	17 March 2022

/JERRY-DARYL FLETCHER/           Supervisory Patent Examiner, Art Unit 3763